UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6400



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


REGINALD DAVIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Harrisonburg. James H. Michael, Jr., Senior
District Judge. (CR-93-25)


Submitted:   June 21, 2001                 Decided:   June 29, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Reginald Davis, Appellant Pro Se.     Thomas Jack Bondurant, Jr.,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Reginald Davis appeals the district court’s order dismissing

his motion challenging the sufficiency of his indictment under Fed.

R. Crim. P. 12(b)(2).   We have reviewed the record and the district

court’s opinion and find no reversible error.       Accordingly, we

affirm substantially on the reasoning of the district court.*    See

United States v. Davis, No. CR-93-25 (W.D. Va. Feb. 23, 2001).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




     *
       We note that defendants may not bring Rule 12(b)(2) notices
once their convictions have become final, as at that point their
proceedings are no longer pending. See United States v. Wolff, 241
F.3d 1055, 1056-57 (8th Cir. 2001); Stamper v. Baskerville, 724
F.2d 1106 (4th Cir. 1984).


                                  2